Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..
Response to Amendment
In light of amendments and arguments to clarify the claimed invention with respect to the independent claims, new art in combination with previously presented prior art is now relied on.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Klemenz et al. US 2013/0111277 (hereinafter “Klemenz”), in view of Nucci et al. US 2008/0270977 (hereinafter “Nucci”).
	Regarding claim 1, Klemenz teaches: An information handling system operating an error revision suggestion system comprising: [FIG. 1-2]
	a memory for storing the plurality of customized software integration applications for specific integration processes for transforming data to enable electronic data exchange between user business process systems and trading partners, [0039: “The database server 104 generally performs persistent storage for the application server 102. During development, the database server 104 may store the building blocks (e.g., business objects), the rules for implementing the development environment, and the custom applications (e.g., add-ons) developed. During deployment, the database server 104 may store the custom applications and the related data (e.g., business object instances).”]

	the processor receiving an indication an error has occurred during execution of the first customized code set; and [0054: “This capability improves the usability of the platform and enhances the PaaS environment. More specifically, this capability improves the usability of the platform because the users (e.g., via the user client 108) are actively informed about erroneous communications.”]
	the processor transmitting an instruction to the specific user business process system indicating a correction of erroneous user input is required to resolve the error if the error is associated in a resolve database with a previously executed correction of erroneous user input. [0054: “The user is notified with tasks (according to the resolution from the developer) and can resolve the issue to get the system working again. In principle this makes the system more robust, manageable, and user-friendly. In addition, error handling serves to the get the communication line running again, so that subsequent messages can be processed as well.”; and 0058: “…the database server 104 (see FIG. 1) stores the business objects (and the error messages associated therewith) used in the PaaS development environment, as implemented by the application server 102.”]
	Klemenz does not expressively disclose “selection of a plurality of visual modeling elements selected from a menu of visual modeling elements representing customized code sets to generate a visual model of an end- to-end business integration process with a plurality of customized software integration applications.” However, Klemenz does teach - “The developer client 106 generally provides a user interface for the developer to develop custom applications in the development environment…The 
	Nucci teaches: a processor configured to receive inputs, via a graphical user interface, selection of a plurality of visual modeling elements selected from a menu of visual modeling elements representing customized code sets to generate a visual model of an end- to-end business integration process with a plurality of customized software integration applications, [FIG. 2: Steps 102-118. The steps teach selecting from a visual modeling elements customized code sets.]
	for conducting the end-to-end business integration process [0036: “the graphical user interface allows the user to provide user input providing information relating to trading partners, activities, enterprise applications, enterprise system attributes, and/or process attributes that are unique to a specific enterprises end-to-end business integration process.”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Klemenz’s user interface for developing custom applications in a development environment with Nucci’s user interface that displays visual modeling elements for selecting customized code sets. One would have been motivated to have combined the analogous prior arts because both inventions are focused on providing customized code sets and one with skill may prefer a more visual graphical interface (Nucci) to a less visual graphical interface (Klemenz).
	Regarding claim 2, Klemenz teaches: The information handling system operating the error revision suggestion system of claim 1 further comprising: [FIG. 4]
	the processor receiving an indication the error has been resolved by correcting erroneous user input; and [0060: “At 406, the computer system receives user input regarding an error situation. The error situation includes a resolution of the error situation. For example, the error situation area 304 (see FIG. 3) may initially be empty, so the developer creates a new error situation, giving it a name and describing how the error situation is resolved.”]

	Regarding claim 3, Klemenz teaches: The information handling system operating the error revision suggestion system of claim 1 further comprising: the processor determining the error is associated in the resolve database with a previously executed code set revision; and [0070: “At 410, the computer system stores information that associates the error situation (see 406) with the sub-subset of the error messages (see 408) for the business object (see 404).”]
	the processor instructing the user to perform the previously executed code set revision on the first customized code set. [0054: “The user is notified with tasks (according to the resolution from the developer) and can resolve the issue to get the system working again. In principle this makes the system more robust, manageable, and user-friendly. In addition, error handling serves to the get the communication line running again, so that subsequent messages can be processed as well.”; and 0058: “…the database server 104 (see FIG. 1) stores the business objects (and the error messages associated therewith) used in the PaaS development environment, as implemented by the application server 102.”]
	Claims 8-10 are rejected based on the same citations and rationale given to claims 1-3.
	Claim 15 is rejected based on the same citations and rationale given to claims [1 and 3].
	Claims 16-17 are rejected based on the same citations and rationale given to claims 2-3.
Allowable Subject Matter
Claims 4-7, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 recites: The information handling system operating the error revision suggestion system of claim 3 further comprising: the processor receiving an indication the error has been resolved by performing the previously executed code set revision on the first customized code set; and the processor incrementing a confidence score associated with the previously executed code set revision and the error in the resolve database. (Emphasis added). Dependent claims 11 and 18 recite similarly.
	Claim 5 recites: The information handling system operating the error revision suggestion system of claim 1 further comprising: the processor determining the error is associated in the resolve database with a plurality of previously executed code set revisions; and the processor instructing the user to perform a first of the plurality of previously executed code set revisions associated in the resolve database with a highest confidence score on the first customized code set. (Emphasis added). Dependent claims 12 and 19 recite similarly.
	Claim 6 depends from claim 5 and therefore inherits the allowable subject matter of claim 5. Dependent claims 13 and 20 recite similarly.
	Claim 7 recites: The information handling system operating the error revision suggestion system of claim 1 further comprising: the processor determining the error is not associated in the memory with a previously executed correction of erroneous user input or a previously executed code set revision; and the processor transmitting an indication to the user to search for erroneous user input to the integration process. Dependent claim 14 similarly. The prior art generally teaches a developer being able to search for previous error corrections or create new error handling routines but does not teach a processor determines this and then instructs a user to search for erroneous user input. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113